DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 8/8/2022. Claims 1-3, 7-10, 13-14, 18-27 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 03/31/2022 and 8/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.






Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/14/2019. A certified copy of the application CN201910748424.9 has been submitted as required by 37 CFR 1.55.

	Acknowledgement

Claims 1-3, 7-10, 13-14, 18-27 are pending for this examination are pending.
Claims 4, 5, 6, 11, 12, 15,16 and 17 have been canceled.
Claims 21-27 have been added.


Response to Amendment/Arguments
Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Gross et al. (Pub. No.: US 2017 /0075677). Accordingly, this action has been made FINAL. 
Objection to claims

Claim 2 has been objected to because a minor error. Claim 2 recites “compare the the version identification with a current file version identification;”. There is an extraneous “the” in the claim limitation. Appropriate correction or explanation is required. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 23 are rejected under 35 USC 112 (a) for adding new matter to the claims. Amendments to the claims have added a term “target device”. This term has not been defined or described in the specification and/or drawings as originally filed. To overcome this rejection, applicant may attempt to change the term to match with the original disclosure or appropriately describe the term in the claims. Please note that specification describes “target file” which resides in a remote storage device. Target device may mean the storage device where the target file resides or a device on which the target file will be installed. 
All claims dependent on the above claims are also rejected for failing to cure the above violation. 
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 10, 21, 22, 23, 24, 26 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ewington et al. (hereinafter Ewington) Publication No.: US 2011/0113421 in view of Geng et al. (hereinafter Geng) Publication No.: US 2011/0093516 and further in view of Gross et al. (hereinafter Gross, Pub. No.: US 2017/0075677).

As per claim 1, (Currently amended) Ewington teaches, 

 A self-service terminal comprising:

one or more devices; (Ewington Fig. 2 shows devices 100A, 100B, etc.)   

compare the target file with a current file that is being used by the target device; 
 determine that the current file is different from the target file, (Ewington recites in [0102] “Once the compound image is created, a differencing of the compound image and an image of the "before" stack (in this example, version 1.0) is performed, which results in a delta patch file that represents the difference between the first and compound images. Such a comparison may determine the software components that are common or shared between the two versions, and may be performed by differencing software such as the commonly-known Xdelta tool. This process of file-by-file comparison may utilize binary delta differencing.” This shows that two versions are compared and a delta differencing file is generated.) 

Ewington teaches updating software components in a software stack. Ewington does not explicitly teach “wherein the target file comprises a configuration file or a program file; and send the target file to the target device,  wherein the target device updates the current file to the target file.” However, in analogous art of software update Geng teaches, 

wherein the target file comprises a configuration file or a program file; and (Geng recites in [0010] “an updating file may be a software version, a application module or a configuration file of various kinds of equipment, and various updating files have different versions,..”.) 

send the target file to the target device,  wherein the target device updates the current file to the target file. (Geng Fig. 1 steps 107 and 108 show updating the current file with the target file.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ewington of software update by incorporating the teaching “wherein the target file comprises a configuration file or a program file; and send the target file to the target device,  wherein the target device updates the current file to the target file” of Geng. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of comparing the update file with the current file to ensure that the current file has been updated and after that update the device with the update file. 

Ewington and Geng teach updating software components. They do not explicitly teach “one or more processors communicatively coupled to the one or more devices, wherein the one or more processors are configured to: periodically look up a plurality of storage paths corresponding to the one or more devices; determine, based on the periodic look up, a target file for updating; in response to determining the target file in a specific storage path of the plurality of storage paths, determine a target device corresponding to the target file is for according to the specific storage path;”. However, in analogous art of software update Gross teaches,

one or more processors communicatively coupled to the one or more devices, wherein the one or more processors are configured to:

periodically look up a plurality of storage paths corresponding to the one or more
devices; determine, based on the periodic look up, a target file for updating;
(Gross recites in [0178] last sentence “In one embodiment, the network devices 1806 can poll other network device(s), such as located at parent pathway nodes, for information on software update versions to determine whether an update is available and if so, when to install the software update.” Please note that the “poll” means periodic look up. This shows one or more devices polls network devices located at the parent pathway. These pathways are corresponding storage path.) 

in response to determining the target file in a specific storage path of the plurality of storage paths, determine a target device corresponding to the target file is for according to the specific storage path; (Gross recites in [0178] last sentence “In one embodiment, the network devices 1806 can poll other network device(s), such as located at parent pathway nodes, for information on software update versions to determine whether an update is available and if so, when to install the software update.” Here the one or more devices which were polling for update, the target file [or update] is for the one or more devices. In other words, the one or more devices are the target devices.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ewington and Geng of software update by incorporating the teaching “one or more processors communicatively coupled to the one or more devices, wherein the one or more processors are configured to: periodically look up a plurality of storage paths corresponding to the one or more devices; determine, based on the periodic look up, a target file for updating; in response to determining the target file in a specific storage path of the plurality of storage paths, determine a target device corresponding to the target file is for according to the specific storage path;” of Gross. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function polling periodically to detect a software update and the performing the update to keep the devices up-to-date.




As per claim 2, (Currently amended) Ewington teaches, 

wherein the one or more processors are further configured to: 

acquire a version identification of the target file; (Ewington recites in [0124] starting at line 9, “Those software components for version 3.0 only may be identified and, the corresponding software components for version 2.0 may be de-installed in 1415. In 1417, the identified software components for version 3.0 only may then be re-installed in
place of the de-installed version 2.0 software components.” This shows that version identification [or version number] was acquired.)

compare the the version identification with a current file version identification; and (Ewington recites in [0146] starting on line 1, “The reference machine may be configured to programmatically iterate across each vendor-provided manifest and compare the version number captured in the manifest with the version
number embedded in the accompanying MSI files.”)

determine from the comparison that the current file version identification is different from the version identification of the target file. (Ewington  recites in [0124] starting at line 9, “Those software components for version 3.0 only may be identified and, the corresponding software components for version 2.0 may be de-installed in 1415. In 1417, the identified software components for version 3.0 only may then be re-installed in place of the de-installed version 2.0 software components.” This shows identifying the difference of the two versions.) 

 
As per claim 7, (Currently amended) Geng teaches, 

wherein the one or more processors  are further configured to: 
verify the target file according to a first verification information of the target file; (Geng Fig. 1 step 104 and 105. Geng recites in [0075] “Step 105, the terminal 10 determines whether an updating is required according to the acquired version updating information in combination with its own version condition;”.)
send the target file to the target device in response to the target file being verified successfully, (Geng Fig. 1 step 106)
wherein the target device verifies the target file;  and (Geng Fig. 1 step 107 shows verifying by the terminal.)

update the current file to the target file in response to the target file being verified successfully. (Geng Fig. 1 step 107 shows updating. Geng recites in [0077] “Step 107, performing the updating after the downloaded updating file is verified by the terminal 10;- 22 –“.)  

As per claim 8, (Currently amended) Geng teaches, 

wherein the comparison occurs:
after the self-service terminal is powered on; (Miller recites in [0037] “The method may start at S402 after the TCU 104 is powered on. At S404, the TCU 104 may receive the software update from the software repository 204 via a wireless connection 214. Responsive to receipt of the software update, the TCU 104 may initiate software update query to the ECU 114. Responsive to the software update query, the ECU 114 may send to the TCU 104 a version identifier of the software that is currently installed to the TCU 104. At S406 the version identifier may be used by the TCU 104 to prepare for the update by comparing the version identifier of the software currently installed to the ECU 114 with the version of the software update, to determine whether the software update is of a higher version and therefore suitable for installation.” This shows comparison is performed after power on.) 
when the self-service terminal is idle. (Tillman recites in paragraph [0006] starting at line 6, “In response to the message indicating available software updates, the controller(s) download a software update to the vehicle from the remote server(s). Before updating the in-vehicle software, the controller(s) are further configured to detect a vehicle idle state, to ensure the vehicle is unattended and not in use, such that the software update may proceed without interruption.”)
This shows software update is performed when vehicle is in idle mode. It does not show “comparison occurs” when vehicle is in idle mode. However, in analogous art of software update Ewing teaches, 
“wherein the comparison occurs” during a software update. Ewington recites in [0146] starting on line 1, “The reference machine may be configured to programmatically iterate across each vendor-provided manifest and compare the version number captured in the manifest with the version number embedded in the accompanying MSI files.” This shows comparison occurs during a software update.

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to assume that version comparisons occur before installing a software update. 

As per claim 10, (Currently amended) Geng teaches, 
wherein the one or more processors are further configured to control the self-service terminal to be powered on and/or powered off by controlling on/off of a power supply of the self-service terminal. (Geng recites in [0027] “step b, powering up the terminal to make the terminal automatically acquire IP address;”.)

As of claim 21, (New) The self-service terminal according to claim 1, wherein the plurality of storage paths are pre-agreed between the self-service terminal and a control center. (Gross recites in [0178] last sentence “In one embodiment, the network devices 1806 can poll other network device(s), such as located at parent pathway nodes, for information on software update versions to determine whether an update is available and if so, when to install the software update.” This shows that the paths are at parent pathway nodes. Parent pathways are predetermined by the structure and hence these are pre-agreed.) 

As of claim 22, (New) The self-service terminal according to claim 21, wherein the plurality of storage paths are located in the control center or in a network node accessible by the self-service terminal. (Gross recites in [0178] last sentence “In one embodiment, the network devices 1806 can poll other network device(s), such as located at parent pathway nodes, for information on software update versions to determine whether an update is available and if so, when to install the software update.” This shows that the nodes are in a network.) 

As per claims 23, 24, 26 and 27 these are method claims that substantially parallel the limitations of the terminal (or system) claims 1, 2, 7, and 8, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a method. 


Claims 3 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ewington, Geng and Gross as applied to claims 1 and 23 and further in view of Ewington et al. (hereinafter Ewington, Pub. No.: US 2011/0113421). 

As per claim 3, (Currently amended) Ewington, Geng and Gross teach updating software components. They do not explicitly teach “wherein the one or more processors are further configured to acquire the version identification of the target file comprising: a file name of the target file; a specific portion of the target file; and a received message that is associated with the target file.” However, in analogous art of software update Klinedinst teaches, 

wherein the one or more processors are further configured to acquire the version identification of the target file comprising: 
a file name of the target file; (Klinedinst recites in [0036] starting at line 3, “For example, the ATM 10 executes a program that examines the filenames of the software update. In some embodiments, original file names are shortened when installing a software update. If the ATM 10 detects that the original or "long" version of the file names are not in use, the ATM 10 restores the original, or "long," file names to the files in the software update.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ewington, Geng and Gross of software update by incorporating the teaching “wherein the one or more processors are further configured to acquire the version identification of the target file comprising: a file name of the target file;” of Ewington. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function using a file name to identify an update file.
Ewington teaches, 
a specific portion of the target file; and (Ewington recites in [0146] “The reference machine may be configured to programmatically iterate across each vendor-provided manifest and compare the version number captured in the manifest with the version number embedded in the accompanying MSI files.” This shows checking version number in the manifest and part of the MSI file.) 

Ewington, Geng. Gross and Klinedinst teach updating software components. They do not explicitly teach “further configured to acquire the version identification of the target file comprising: a received message that is associated with the target file.” However, in analogous art of software update Miller teaches, 
further configured to acquire the version identification of the target file comprising: a received message that is associated with the target file. (Miller recites in claim 5, limitation 3, “comparing the update version with the current version to obtain a comparison result;”. Miller recites in claim 6 which is dependent on claim 5, “further comprising outputting a message based on the comparison result.”)
 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ewington, Geng, Gross and Klinedinst of software update by incorporating the teaching “further configured to acquire the version identification of the target file comprising: a received message that is associated with the target file” of Miller. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function using a message from the server about the availability of new version. 

As per claim 25, this is a method claim that substantially parallels the limitations of the terminal (or system) claims 3. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a method. 

References of Note

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        October 16, 2022